Citation Nr: 1316230	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-44 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for residuals of a left shoulder injury.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, an anxiety disorder, and posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for chest pain, to include a heart disorder or as due to an undiagnosed or medically unexplained multisymptom illness.  

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee patellofemoral syndrome and right knee patellofemoral syndrome.  

7.  Entitlement to service connection for chronic fatigue to include as due to an undiagnosed or medically unexplained multisymptom illness.  
8.  Entitlement to service connection for cognitive, memory, concentration, and attention deficits, to include as due to an undiagnosed or medically unexplained multisymptom illness.

9.  Entitlement to service connection for muscle pain and joint pain to include as due to an undiagnosed or medically unexplained multisymptom illness.  

10.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee patellofemoral syndrome.  

11.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee patellofemoral syndrome.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007, August 2008, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Huntington, West Virginia.  In the October 2007 rating decision, service connection was denied for residuals of a left shoulder injury, fibromyalgia, migraine headaches, and major depressive disorder.  The August 2008 decision denied service connection for lumbar strain, fatigue, chest pain, memory, concentration, and attention problems, and joint and muscle aches, due to an undiagnosed illness.  In the May 2011 decision, the RO granted service connection for right knee and left knee patellofemoral syndrome and assigned initial 10 percent disability ratings.  

In January 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  He also testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2011.  Transcripts of those hearings are associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, even when such was not required by law, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the following paragraphs, the Board explains why each part of the requested development is necessary.  


I.  	Service Personnel Records and VA Treatment Records

The capacity in which the Veteran served on active duty is relevant to his claim of entitlement to service connection for a psychiatric disorder.  In a July 2008 statement, he reported that he worked as a combat medic in Iraq.  During the January 2013 hearing, he testified that he worked as a combat lifesaver in Iraq.  January 2013 Board Hearing Transcript (Board T.) at 6.  He described that function as similar to that of a medic.  Id.  The service personnel records that are associated with the claims file document that he was trained as a radio operator.  There is no evidence in those records, or in any other service department records, that he was trained to provide medical assistance or served in the role of a combat lifesaver.   

Service personnel records that are associated with the claims file were obtained pursuant to a request for specific records, but not for his complete service personnel file.  To ensure that VA has a complete record upon which to adjudicate his claims and appeal, a remand is necessary to obtain his complete service personnel file.  

The most recent VA treatment records associated with the claims file are from June 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all outstanding VA records generated since June 2012 that are relevant to the issues on appeal. 





II.  	Examination - Psychiatric Claim

VA afforded the Veteran an examination with regard to his claim of entitlement to service connection for an acquired psychiatric disorder in September 2009.  The examiner diagnosed major depressive disorder and anxiety disorder.  He stated that the major depressive disorder accounted for depressive symptoms resulting from an industrial accident in 2006 and that the anxiety disorder accounted for mild distress with very occasional thoughts of military traumas as well as mild avoidance of thoughts about military traumas.  The examiner's rationale for the opinion was that he had years of years of clinical experience and expertise in diagnosing mental disorders and his review of the service and post-service treatment records.  

This report does not include an adequate rationale.  The rationale provided is a statement acknowledging review of service and subsequent treatment records and a statement that the examiner was properly qualified to perform the examination and render an opinion.  It is not an explanation of the reasoning underlying the examiner's conclusions.  Additionally, the diagnoses provided differ from those provided in a March 2011 VA examination, discussed in the following paragraphs, and this fact creates a conflict in the evidence as to whether the Veteran has PTSD and/or an anxiety disorder.  The September 2009 examination and opinion are not adequate.  

VA afforded the Veteran another examination with regard to his claim of entitlement to service connection for PTSD in March 2011.  The examiner diagnosed major depressive disorder and PTSD.  She provided an expert opinion that his PTSD or mental health disability is less likely than not caused by or a result of trauma in the Persian Gulf.  

As a rationale for the opinion, the examiner stated that the Veteran met the criteria for PTSD and major depressive disorder per his self report during the examination.  She then explained that her review of his chart revealed numerous conflicting statements and that the Veteran described significant symptom related distress but could give no examples of the symptoms.  The examiner also stated that there was documentation of concern as to his veracity and possible motivation for secondary gain.  She reported that psychometric testing suggested symptom exaggeration but was not conclusive.  She then referred to a report by the Veteran of preservice sexual trauma and speculated as to whether his military experiences exacerbated some preexisting symptoms.  She concluded that the unclear nature of the evidence led her to the conclusion that his mental health difficulties were not caused by his military service.  

This opinion is not adequate.  The examiner has conflated whether or not the Veteran has PTSD or major depressive disorder with whether those conditions are related to his active service.  The statements of diagnosis per the Veteran's reports during the examination, his veracity, and his inability to identify specific symptoms, go more to whether the diagnoses are supported than to whether the diagnosed conditions are related to his service.  

As to her statement that it appears to be that the Veteran had PTSD due to a preservice assault, the Board must make a preliminary finding to avoid further delay in this case.  It is noted that there is no report of medical examination conducted at entrance into active service in 1982.  There is, however, a report of medical history from June 1982 in which the Veteran indicated that he did not then have nor had previously had nervous trouble of any sort.  There are also reports of medical examination from August 1988 and December 1991 documenting that the Veteran had normal psychiatric clinical evaluations.  

Even though there is no report of medical examination at entrance into active service, it cannot be said that a psychiatric disorder was noted at entrance into active service.  Furthermore, given the June 1982 report of medical history and that the Veteran was at that time enlisting for active duty rather than, for example, the National Guard, it follows that an entrance examination was likely conducted.  Hence, it would be improper for the Board to find that the absence in the claims file of the report of medical examination at entrance into active service means that no entrance examination was conducted.  Cf. Jensen v. Brown, 19 F.3d 1413, 1419 (explaining that by conducting entrance and separation examinations, the government is in the best position to have reliable medical evidence about the changes in a preexisting condition and if it does not, it cannot penalize the Veteran, in whose favor all doubts are to be resolved.)  

For these reasons, the Board finds that the presumption of soundness applies and the Veteran was psychiatrically sound at entrance into active service.  See 38 U.S.C.A. § 1111 (West 2002).  Rebutting that presumption requires clear and unmistakable evidence of preexistence and of no aggravation during service.  Id.  Given the service treatment records and the August 2011 finding of a psychologist, "W.C.", Ph.D., that the Veteran had no preexisting symptoms of depression or anxiety as a child or adolescent, the evidence of a preexisting disorder in this case cannot meet the clear and unmistakable evidentiary standard required to rebut the presumption of soundness.  

Just as importantly, the U.S. Court of Appeals for Veterans Claims (Veterans Court) has found error in the Board's analysis of the presumption of soundness in a case where there was no manifestation of the claimed condition during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Here, there is no manifestation of a psychiatric disorder during service and the Veteran testified that he did not seek any treatment for psychiatric symptoms until three years after discharge from active service.  Board T. at 9.  Although not seeking treatment is not equivalent to not experiencing symptoms, his testimony, the service treatment records, and consideration of the Veterans Court's explanation in Gilbert lead the Board to the conclusion that speculation regarding preservice events in this regard unnecessarily complicates this case without adding evidence probative of the existence or non-existence of any fact in dispute.  For these reasons, on remand, the examiner is directed to take as fact that the Veteran was psychiatrically sound at entrance into active service and to confine the opinion to events occurring after entrance into service.  

Further complicating this issue are treatment notes from June 2012.  A physician diagnosed adjustment disorder with depressed mood, major depression by history, and chronic PTSD.  She remarked that the Veteran attended an air show recently, saw a medevac, and briefly had an episode of re-experiencing from his time in Iraq.  

On remand, VA must afford the Veteran another examination with regard to his claimed acquired psychiatric disorder and the examiner must clearly separate whether he has a psychiatric disorder and the nature of any such disorder or disorders, from whether any such disorder or disorders were caused by his active service.  Additionally, to avoid any appearance of bias or a predetermined opinion, the Board asks that an examiner who has not previously examined the Veteran conduct the conduct the examination and provide the opinion.  

III..  	Examination - Fibromyalgia, Joint Pain, Muscle Pain, Chest Pain, Cognitive and Memory Deficits

Regulation implementing 38 U.S.C.A. § 1117 (2002) provides that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2012).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Id.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Generally, so long as the disability has existed for six months or more, from the earliest date that it became manifest, the disability will be considered chronic.  38 C.F.R. § 3.317(a)(4).  There is no requirement that an undiagnosed illness or medically unexplained chronic multisymptom illness manifested during service or within any set period other than prior to December 31, 2006 or existed for more than 6 months.  

Whether the Veteran has fibromyalgia or some other condition affecting his joints and muscles and whether he has objective signs and symptoms of such illness is unclear from the record.  VA afforded him a Gulf War General Medical Examination in April 2012.  The examination report states that from the conditions identified for which Disability Benefits Questionnaires (DBQs) were completed, there were no diagnosed illnesses for which no etiology was established.  It then states that the Veteran did not report any additional signs and/or symptoms not addressed through completed DBQs that had been identified in the report.  The only additional DBQ that is included is one for his lower extremities and addresses his knees, the disabilities of which are service connected.  

In a section of the report in which the examiner lists joint and muscle aches and fibromyalgia, the examiner stated that the Veteran has no chronic ongoing complaint going back to service, and stated that he was evaluated and told to have deconditioning and arthritis and that makes his muscle ache / fibromyalgia condition less likely as not related to Gulf War Syndrome.  The examiner also stated that the symptoms have a known diagnosis with a known etiology.  As to chest pain, the examiner stated that the condition lacked a chronic ongoing complaint back to service.  As to fatigue, the examiner stated the same and added that this lack of chronic ongoing complaint makes the fatigue less likely as not related to Gulf War Syndrome.  With regard to memory or concentration problems, the examiner again stated that the Veteran did not have a chronic ongoing complaint and that the evidence supported a personality disorder.  The examiner remarked on inconsistencies in the Veteran's report of depression "in that they vary in stressors and the time the depression began" and stated that it was thus less likely than not that the depression was related of Gulf War Syndrome.  As to a left shoulder disability, the examiner stated that the Veteran's condition lacked a chronic ongoing complaint and therefore was less likely as not related to Gulf War Syndrome.  

These findings are in the form of medical findings but lack medical rationale and are better characterized as erroneous legal conclusions.  For example, the examiner does not provide a medical explanation as to why the lack of a chronic ongoing complaint "back to service" leads to the conclusion that the Veteran's reported fatigue, chest pain, muscle and joint aches, or fibromyalgia are less likely as not related to what the examiner refers to as Gulf War Syndrome.  There is no basis in the regulation for that determination as the regulation only requires that the undiagnosed illness or medically unexplained chronic multisymptom illness manifest to a degree of 10 percent or more no later than December 31, 2016 and have existed for six months or more.  

Additionally, the findings do not appear to take into account the Veteran's reports.  For example, he testified that he started having problems with his memory during the Gulf War and has had memory problems and fatigue since the Gulf War.  Board T. at 27.  

Finally, the examiner did not explain the reference to a personality disorder.  Nor is there an indication in the report that the examiner has expertise in diagnosing psychiatric disorders.  It is noted that a psychologist, Dr. W.C., made a finding in an August 2011 psychological assessment report that there appeared to be no personality disorder.  There is also evidence, for example from March 2011 VA treatment records, of a personality disorder but that appears in the context of the Veteran tending to negotiate medications.  The significance of the personality disorder in the April 2012 report is unclear.  

Also of record is a Gulf War Guidelines Examination report from September 2009.  That report provides a conclusion that all symptoms, abnormal physical findings, and abnormal laboratory test results have been determined to be part of a clinical medical diagnosis and states that no medical opinion was requested.  The diagnosis provided in the report is polymyalgia rheumatica and the examiner stated that the problem and symptoms associated with the diagnosis are headaches, joint and muscle aches, chest pain, fatigue, memory and concentration problems.  Essentially, all of the symptoms that the Veteran has reported.  The standard medical dictionaries do not include an entry for "polyarthralgia rheumatica" and the examination report does not contain an identifying designation for the disease, such as an International Classification of Disease Code (ICD).  It is noted that VA treatment records, for example from May 2007, specify conditions with ICDs.  

Of record is a definition of polymyalgia rheumatica from a Mayo Clinic World Wide Web site printed in October 2009.  This explains that polymyalgia rheumatica is an inflammatory disorder that causes widespread muscle aching and stiffness, primarily in the neck, shoulders, arms, thighs and hips.  The evidence also states that the cause of the condition is not known.  The evidence does not mention headaches, memory problems, or concentration problems.  It is noted that a standard medical dictionary does include a listing for polyarthritis rheumatic acuta and defines that term as an obsolete term for polyarthritis associated with rheumatic fever.  STEDMAN'S MEDICAL DICTIONARY 1419 (27th ed. 2000).  Arthralgia is defined as pain in a joint.  Id. at 149.  

From these definitions the Board is unable to determine if this condition falls into the category of a medically unexplained chronic multisymptom illness.  Nor is it clear how this condition was diagnosed as opposed fibromyalgia, which is listed in the September 2009 examination report as a problem with onset in 2006.  There is no statement in the report of reliance on the tests referred to in the Mayo Clinic document.  It is noted that the words "such as" at 38 C.F.R. § 3.317(a)(2)(i) indicate that the list provided in that section is non-exhaustive.  

Additionally it is unclear from the record whether the Veteran has fibromyalgia.  This examination report lists it along with muscle aches and joint pain but it is impossible to discern from that listing if the examiner is providing a diagnosis or referring to the Veteran's claim of such condition.  Other evidence of record is too inconclusive for the Board to determine whether the Veteran has fibromyalgia.  For example, March 2012 VA treatment notes include a diagnosis of fibromyalgia but records associated with his claim for Social Security Administration (SSA) disability benefits include a questionnaire for fibromyalgia that indicates a negative work-up.  An extensive August 2011 VA rheumatology consult report includes an assessment of physical deconditioning present for many years that could be consistent with fibromyalgia.  

A remand is therefore necessary so that VA can provide the Veteran with an adequate examination to determine whether the Veteran has a chronic multisymptom illness or undiagnosed illness.  

Finally, the Veteran's claim with regard to chest pain was initially treated as due to an undiagnosed illness.  March 2012 VA treatment records list that he has a systolic murmur.  Other notes from that month refer to chest pain, that he was not sleeping well, that he tried different medications, and that he takes valium prescribed by a non-VA physician, which did not help.  There are also private treatment records referring to chest pain and cardiac work up from Marietta Memorial Hospital and Ohio State University Health System.  Therefore, an examination is necessary to determine with what condition, if any, his chest pain is associated, and whether such condition is related to his active service.  

IV.  	Examination - Low Back Disability 

During the January 2013 hearing, Veteran testified that he injured his low back during active service; both in a fall in 1983 and when a desk fell on his knees in 1986.  Board T. at 17, 23.  He testified that the service-connected disabilities of his knees caused him to fall post service, injuring his back, and that the service-connected disabilities of his knees affect the way he picks things up, thus causing or aggravating a low back condition.  Id. at 25.  He added that he was never asked by an examiner as to the history of his back symptoms.  Id. at 27.  

Service treatment records include the Veteran's report of thoracic back pain of two weeks duration.  In an August 1988 medical history, the Veteran indicated that he did not then have nor had ever had recurrent back pain.  May 1990 and May 1991 notes document that a desk fell on his knees but there is no mention of his back in those notes.  
September 1995 treatment notes from Marietta Memorial Hospital document that the Veteran was recently involved in a motor vehicle accident and had developed back and neck pain.  There are numerous notes from treatment at this institution after the initial report.  A May 5, 2006 MRI report documents that he had minimal bulging at L5-S1.  Clinical information provided was back pain with no history of trauma.  

May 9, 2006 through September 2006 treatment notes from "S.E.," D.C. document that the Veteran had low and mid back pain, sacroiliac pain, and bilateral shoulder pain.  There is a reference to the Veteran falling in his truck in April 2006 and the fall resulted in the symptoms involving his back, neck, and shoulders.  VA treatment notes from April 2007 document his report of chronic low back pain for one year following a work related injury.  MRI studies from September 2006 showed no abnormality.  VA treatment notes, for example from March 2012, document a diagnosis of L4-5-S1 mild foraminal stenosis and facet arthropathy.  

VA examined the Veteran's back during the December 2012 examination.  There is no discussion of the impact of his service-connected left and right knee disabilities on his back.  Nor is there a nexus opinion.  Arguably, this triggers the duty discussed in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

From this lay and medical evidence, the Board concludes that VA has a duty to provide the Veteran with an examination to determine if a low back disability had onset during his active service or was caused or aggravated by his service connected disabilities of the knees.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  

V.  	Examination - Left Shoulder Claim

During the January 2013 hearing, the Veteran testified that he injured his left shoulder in a fall during service in 1983.  Board T. at 17.  He testified that he gets treatment for his shoulder every now and then now at the VA in Clarksburg West Virginia and has been diagnosed with tendonitis.  Id. at 18.  He also testified that his shoulder has hurt off and on for years.  Id. at 18.  There is mention in October 2011 treatment notes of left shoulder bursitis and in November 2011 physical therapy notes of deconditioning with regard to his left shoulder.  However, it is unclear from the record as to whether the Veteran has a disability of the left shoulder.

Here, the Veteran's claim of entitlement to VA disability compensation benefits for a left shoulder disability is based on two theories of entitlement.  It is part of his claim of entitlement to service connection based on an undiagnosed or medically unexplained multisymptom illness and he has asserted that he has a left shoulder disability due to an in-service injury.  As such, the claim is best adjudicated at one time, rather than in a piecemeal fashion based on different theories of entitlement.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).   

Additionally, VA examined his left shoulder during the December 2012 examination but did not provide a nexus opinion with regard to his active service.  Arguably, this triggers the duty discussed in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For these reasons, the Board finds that an examination of his left shoulder should be conducted so that the diagnosis can be clarified, and that an opinion should be obtained as to the relevant etiology of any left shoulder disorder.  

VI.  	Examination - Headaches

The Veteran testified that he received treatment for headaches during service and has experienced similar, chronic headaches since his return from Iraq.  Board T. at 10-12.  September 1989 service treatment records document complaints of abdominal problems and that the Veteran had been prescribed Bentyl but was not taking the medication due to the side effect of headaches.  October 1990 service treatment records document the Veteran's report of fever, chills, loss of appetite and that he had a headache that morning.  In a December 1991 report of medical history for the purpose of separation from active service, the Veteran indicated that he did not then have nor had ever had frequent or severe headache.  The earliest post-service report of headaches is found in June 1994 VA neurology consult report.  This report documents that the Veteran had a one and one-half year history of headaches but no prior history.  Such would suggest an onset of chronic headaches post-service.

Given the Veteran's testimony, the service treatment record evidence, and that other evidence discussed above has referred to his headaches in the context of polyarthralgia rheumatica, it would be premature to adjudicate a claim of entitlement to service connection for headaches at this time.  On remand, VA should afford him an examination to clarify the onset and relevant etiology of his headaches.  

VII.  	Examination - Bilateral Knee Disabilities - Initial Ratings

During the January 2013 hearing, the Veteran testified that the disabilities of his knees have worsened since his last relevant VA examination.  Board T. at 20.  He reported a loss of stability of his knees, problems with range of motion, and pain.  Id. at 20-21.  The last examination was provided in December 2011.  

The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

As the Veteran has testified that the disabilities of his knees has worsened since the last relevant VA examination, and given the lack of other evidence adequate to rate the disabilities, the Board finds that VA must afford him a new examination.  


VIII.  TDIU

During the January 2013 hearing, the Veteran testified that he has been unable to work since approximately the year 2000.  Board T. at 29.  Although he referred to fatigue, pain, and migraine headaches as related to his inability to work, he also stated that his service-connected disabilities of the knees adversely affected his employment.  Id.  It is noted that there is a considerable amount of evidence obtained from the Social Security Administration (SSA) regarding a claim of entitlement to disability benefits.  This includes a decision from December 2008 in which the SSA granted the Veteran Supplemental Security Income (SSI).  

TDIU may be granted when an individual is unable to secure and follow a substantially gainful occupation on account of service-connected disabilities.  38 C.F.R. § 4.16 (2012).  If this is the case, whether TDIU can be granted on a schedular basis depends on whether the certain disability percentages are met.  38 C.F.R. § 4.16(a).  At the present time, those percentages are not met.  However, the case could be referred for extraschedular consideration if it is found that the Veteran is unable to secure and follow a substantially gainful occupation on account of service-connected disabilities.  38 C.F.R. § 4.16(b).  

As he has raised the issue of unemployability with regard to a service-connected disability, whether TDIU is warranted is part of his claim for a rating for his service-connected disabilities of the knees as well as any other disability for which service connection is established pursuant to this Remand.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Therefore, the RO must adjudicate the TDIU aspect of the claim.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to each of the Veteran's claimed disabilities for the period from June 2012 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.  

2.  Obtain the Veteran's complete service personnel file and associate it with the claims file.  

3.  Make arrangements for the Veteran to be afforded an examination to determine whether he has had a chronic undiagnosed illness or medically unexplained multisymptom illness and the cause and relevant etiology of any chest pain the Veteran has experienced.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner must be provided with a copy of this Remand and the claims file for review in conjunction with the examination.  The examiner is directed to review the narrative portion of this Remand so as to avoid the discrepancies in the prior examinations.  The examiner must indicate review of the claims file in the examination report.  The examiner is advised that the claims folder contains a large number of documents from the Social Security Administration, including two compact discs that contain some evidence that is not otherwise of record, all of which must be reviewed.  

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The examiner is asked to address the following:

(a)  State whether the Veteran has fibromyalgia.  The examiner must provide a rationale for whatever determination the examiner makes in this regard.  

(b)  State whether the Veteran's reported chest pain is due to a diagnosed condition, to include heart disease.  The examiner must provide a rationale for whatever determination the examiner makes in this regard.  

(c)  If the examiner determines that the Veteran's chest pain is due to a diagnosed condition, the examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed condition had onset during the Veteran's active service, was caused by his active service, or, if cardiovascular disease is diagnosed, manifested within one year of separation from active service.  The examiner must provide a rationale for whatever determination the examiner makes in this regard.  

(d)  State whether the Veteran has an undiagnosed illness or medically unexplained multisymptom illness that is manifested by fatigue, headache, muscle pain, joint pain, cardiovascular signs or symptoms, or neuropsychological signs and symptoms to include memory, concentration, attention, or cognitive deficits.  The examiner must provide a rationale as to whatever determination the examiner makes.  The examiner must explain whether each identified symptom or sign has been attributed to a known diagnosis.  

(e)  Provide an explanation of the polyarthralgia rheumatica that is listed as a diagnosis in the September 2009 examination report and state whether the Veteran has ever had or now has polyarthralgia rheumatica.  If the examiner concludes that the Veteran has had or now has polyarthralgia rheumatica, the examiner is asked to explain the conclusive pathology and etiology of the polyarthralgia rheumatica in the Veteran's case, how it was diagnosed, and what symptoms are associated with it.  This explanation must also address whether the polyarthralgia rheumatica is or is not a medically unexplained multisymptom illness such as fibromyalgia.  

4.  Make arrangements for the Veteran to be afforded an examination to determine whether he has any psychiatric disorders due to his active service.  To the extent it is feasible, the examiner should not be the same examiner that the March 2011 examination.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner must be provided with a copy of this Remand and the claims file for review in conjunction with the examination.  The examiner is directed to review the narrative portion of this Remand so as to avoid the discrepancies in the prior examinations.  The examiner must indicate review of the claims file in the examination report.  The examiner is advised that the claims folder contains a large number of documents from the Social Security Administration, including two compact discs that contain some evidence that is not otherwise of record, all of which must be reviewed.  

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The examiner is asked to address the following and to do so in clearly separate sections of the report and in the order listed:

(a)  Identify each diagnosed psychiatric disorder that the Veteran has had at any time since he filed his claim in March 2007.  The examiner must explain the bases for each disorder he or she diagnoses.  As to PTSD, whether this is diagnosed or not diagnosed, the examiner must explain how of the DSM IV criteria for PTSD are either met or not met.  For the purposes of this opinion, the examiner must take as fact that the Veteran did not have a psychiatric disorder that preexisted his entrance into active service.  

(b)  For each psychiatric disorder diagnosed by the examiner, the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during the Veteran's active service or was caused by his active service.  

5.  Make arrangements for the Veteran to be afforded an examination with regard to his headaches.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner must be provided with a copy of this Remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in the examination report.  The examiner is advised that the claims folder contains a large number of documents from the Social Security Administration, including two compact discs that contain some evidence that is not otherwise of record, all of which must be reviewed.  

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The examiner is asked to accomplish the following:  

(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches had its onset during his active service or were caused by his active service.  The examiner should address the Veteran's assertions that he has had headaches since service, the headaches for which he sought treatment during service in 1989 and 1990, and the VA treatment records from 1994 and later that document his reports of headaches.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran had migraine headaches with characteristic prostrating attacks at least one in two months within one year of separation from his active service in December 1991.

6.  Make arrangements for the Veteran to be afforded an examination of his thoracolumbar spine.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner must be provided with a copy of this Remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in the examination report.  The examiner is advised that the claims folder contains a large number of documents from the Social Security Administration, including two compact discs that contain some evidence that is not otherwise of record, all of which must be reviewed.  

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The examiner is asked to accomplish the following:

(a)  Identify any and all disorders of the Veteran's thoracolumbar spine that have existed at any time since he filed his claim in November 2006.  

(b)  Provide an expert opinion whether it is at least as likely as not (a 50 percent probability or greater) that any identified diagnosed disorder of the Veteran's thoracolumbar spine had its onset during his active service or was caused by a fall during his active service or by an injury involving a desk falling on his knees during active service.  If the examiner diagnoses arthritis of the thoracolumbar spine, the examiner must to provide an opinion as whether it is at least as likely as not (a 50 percent probability or greater) that such arthritis manifested within one year of separation from active service in December 1991.  

(c)  Provide an expert opinion whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's thoracolumbar spine was caused by his patellofemoral syndrome of each knee.  This rationale to support this opinion should address whether the Veteran has difficulty in bending his knees when lifting or has an altered gait, due to his patellofemoral syndrome of each knee, and, if so, whether any such difficulty or gait alteration has caused an identified thoracolumbar spine disorder.  It should also address whether the patellofemoral syndrome is a condition that results in instability and if the Veteran has instability of either knee.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disorder of the Veteran's thoracolumbar spine has been permanently worsened beyond its natural progression by his patellofemoral syndrome of the left and right knees.  The rationale to support this opinion should address whether any difficulty in bending his knees or an altered gait, due to his patellofemoral syndrome of each knee, and, if so, any such difficulty has caused a permanent worsening of an identified thoracolumbar spine disorder.  

7.  Make arrangements for the Veteran to be afforded an examination of his left shoulder.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner must be provided with a copy of this Remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in the examination report.  The examiner is advised that the claims folder contains a large number of documents from the Social Security Administration, including two compact discs that contain some evidence that is not otherwise of record, all of which must be reviewed.  

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The examiner is asked to accomplish the following:

(a)  Identify any and all disorders of the Veteran's left shoulder that have existed at any time since he filed his claim in November 2006.  Provide the medical basis (i.e., pathology, test findings, etc.) for any disorder that is diagnosed.  

(b)  Provide an expert opinion whether it is at least as likely as not (a 50 percent probability or greater) that any identified diagnosed disorder of the Veteran's left shoulder had its onset during or was caused by his active service.  If the examiner diagnoses arthritis of the left shoulder, the examiner must to provide an opinion as whether it is at least as likely as not (a 50 percent probability or greater) that such arthritis manifested within one year of separation from active service in December 1991.  

8.  Make arrangements for the Veteran to be afforded an examination with regard to the Veteran's service-connected right knee patellofemoral syndrome and his service-connected left knee right knee patellofemoral syndrome.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner must be provided with a copy of this Remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in the examination report.  The examiner is advised that the claims folder contains a large number of documents from the Social Security Administration, including two compact discs that contain some evidence that is not otherwise of record, all of which must be reviewed.  

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

Tests of joint motion against varying resistance must be performed.  Any limitation of motion must be recorded.  The examiner must make specific findings as to whether the Veteran has instability or subluxation of either knee, and, if so, whether such instability or subluxation is due to his service-connected patellofemoral syndrome.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  

The examiner should also comment as to the presence or absence of ankylosis.  The examiner should address the Veteran's report that he falls due to instability of his left hip and the examiner must provide findings as to whether there is instability of either knee.  

The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the service-connected disabilities of the Veteran's knees render him unable to secure and follow a substantially gainful occupation.  

9.  The RO must review the examination reports and ensure that they are compliant with the Board's directives.  In doing so the RO must review the narrative and the directives parts of this Remand.  If the examination report is not in compliance with these Remand directives, the RO must take immediate corrective action.  

10.  Then, readjudicate the claims that are the subject of this Remand (including the issue of entitlement to TDIU).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

